Sylla v 90-100 Trinity Owner LLC (2016 NY Slip Op 00128)





Sylla v 90-100 Trinity Owner LLC


2016 NY Slip Op 00128


Decided on January 12, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 12, 2016

Mazzarelli, J.P., Friedman, Gische, Kapnick, JJ.


16633 150705/12

[*1] Mamadou Sylla, Plaintiff-Appellant,
v90-100 Trinity Owner LLC, et al., Defendants-Respondents, The City of New York, Defendant.


Frekhtman & Associates, Brooklyn (Nikhil Agharkar of counsel), for appellant.
Cartafalsa, Slattery, Turpin & Lenoff, New York (Michael Lenoff of counsel), for respondents.

Appeal from order, Supreme Court, New York County (Kathryn Freed, J.), entered March 26, 2014, which granted defendants 90-100 Trinity Owner LLC and The Chetrit Group LLC's motion for summary judgment dismissing the complaint as against them, unanimously dismissed, without costs.
Since the order appealed from was entered upon a written stipulation, signed by counsel and so ordered by the court (see  CPLR 2104), plaintiff is not aggrieved by it (see  CPLR 5511).
In any event, if were we to reach the merits, we would find that summary judgment as to these defendants was appropriate.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 12, 2016
CLERK